DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 15 July 2022 is acknowledged.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 15 July 2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “wireless communication module” and “vibration reducing member”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  In the case of “wireless communication module”, WIFI or Bluetooth (see paragraph [0062]) is found to be the corresponding structure; in the case of “vibration reducing member”, vibration reducing pad formed of polyurethane (see paragraph [0067]) is found to be the corresponding structure.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation “the rear”.  There is insufficient antecedent basis for this limitation in the claims.  To expedite prosecution, “the rear” has been interpreted as “a rear”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-7, and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuboi et al. (WO 2019013349: cited by Applicant: English Machine Translation provided by Examiner).
Regarding claim 1, Tsuboi et al. shows an air conditioner (see at least Figures 19-21B, indoor unit #1012/#1012’ of air conditioner #1010/#1010’) comprising: 
a housing having an inlet and an outlet (see at least Figures 19-21B, main body #1100/#1100’ with air inlet(s) #1130/#1130’ and air outlet(s) #1120/#1120’); 
a heat exchanger disposed inside the housing to exchange heat with air introduced into the inlet (see at least Translation: “The indoor unit 1012 has a main body 1100 attached to the wall on the back side (see FIGS. 19 and 21A). The main body 1100 is a housing that accommodates an indoor heat exchanger, a fan, and a fan motor (not shown) inside.”); 
a fan configured to blow air heat-exchanged in the heat exchanger to the outlet (see at least Translation: “The indoor unit 1012 has a main body 1100 attached to the wall on the back side (see FIGS. 19 and 21A). The main body 1100 is a housing that accommodates an indoor heat exchanger, a fan, and a fan motor (not shown) inside.”); and 
a speech recognizer (see at least Figures 19-21B: operation unit #1200 including voice processing unit #1240) comprising a microphone (see at least Figures 19-21A: microphone elements #1210a), a speaker (see at least Figures 19-21A: notification unit (speaker) #1220), and a case (see at least Figures 19-21A: main body #1270) accommodating the microphone (see at least Figures 19-21A: microphone elements #1210a within main body #1270) and the speaker (see at least Figures 19-21A: notification unit (speaker) #1220 within main body #1270), and to operate the air conditioner using the microphone and the speaker (see at least Translation: “(3) Operation Unit The operation unit 1200 is a unit for voice operation of the air conditioner 1010. Operation unit 1200 is also an example of an operation device of air conditioner 1010”).
Regarding claim 6, Tsuboi et al. further shows wherein the speech recognizer further comprises a controller configured to control the microphone and the speaker (see at least Translation: “Operation unit 1200 includes a CPU (not shown) that executes various processes, and a storage device (not shown) that stores programs executed by the CPU and various information. In addition, the operation unit 1200 functions as a microphone element 1210 a included in the voice reception unit 1210, a speaker as the notification unit 1220, a chip for voice processing that performs various processing on voice acquired by the microphone element 1210 a, and a communication unit 1230. Includes wireless LAN adapter etc.”).
Regarding claim 7, Tsuboi et al. further shows wherein the speech recognizer further comprises a wireless communication module, and the controller controls the wireless communication module to communicate with external wireless devices (see at least Translation: “Operation unit 1200 includes a CPU (not shown) that executes various processes, and a storage device (not shown) that stores programs executed by the CPU and various information. In addition, the operation unit 1200 functions as a microphone element 1210 a included in the voice reception unit 1210, a speaker as the notification unit 1220, a chip for voice processing that performs various processing on voice acquired by the microphone element 1210 a, and a communication unit 1230. Includes wireless LAN adapter etc.”).
Regarding claim 12, Tsuboi et al. further shows wherein the microphone is disposed to be tilted toward a front of the housing (see at least Translation: “For example, the main body 1270 drawn as a solid line in FIG. 21A is attached to the lower wall surface of the main body 1100. Further, a main body 1270 drawn by a dashed dotted line in FIG. 21A is attached between the blowout port 1120 and the suction port 1130 on the front of the main body 1100.”: see at least Figure 21A: the openings for microphone elements #1210a are tiled toward the front of the housing #1100).
Regarding claim 13, Tsuboi et al. further shows wherein the outlet is provided in a front of the housing, and the microphone is disposed in the rear of a lower part of the housing (Further, a main body 1270 drawn by a solid line in FIG. 21B is attached between the blowout port 1120 'and the suction port 1130' on the lower surface of the main body 1100.: see at least Figure 21B: the microphone elements #1210a are disposed rearward of at least one outlet 1120’ at a front of the main body, both on a lower surface of the main body 1100 (note that Figure21B depicts the bottom of a ceiling mounted unit).
Regarding claim 14, Tsuboi et al. further shows wherein the housing comprises an upper panel, a front panel, side panels, and a lower panel (see at least Figures 19-21B, main body #1100/#1100’ is three-dimensional and thus includes each of the above listed panels, and 14the speech recognizer is disposed at an inner side of one of the upper panel, the front panel, the side panels, and the lower panel (see at least Translation: “As described above, the main body 1270 is preferably mounted on the main bodies 1100 and 1100 'of the indoor unit 1012, or on the wall surface or ceiling surface facing the space to be air-conditioned. For example, the main body 1270 drawn as a solid line in FIG. 21A is attached to the lower wall surface of the main body 1100. Further, a main body 1270 drawn by a dashed dotted line in FIG. 21A is attached between the blowout port 1120 and the suction port 1130 on the front of the main body 1100. Further, a main body 1270 drawn by a solid line in FIG. 21B is attached between the blowout port 1120 'and the suction port 1130' on the lower surface of the main body 1100. Further, a main body 1270 drawn by a dashed dotted line in FIG. 21B is attached to a ceiling surface in the vicinity of a corner of the substantially square main body 1100 '. Further, a main body 1270 drawn by a broken line in FIG. 21B is also attached to the ceiling surface near the corner of the substantially square main body 1100 '.”: Figures 21A/21B: main body #1270 of the operation unit #1200 may be mounted on the front or lower surfaces of the air conditioner main body #1100/#1100’, which sides may be considered “inner sides” since they face into the room and “inner” is currently not limited).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuboi et al. (WO 2019013349: cited by Applicant: English Machine Translation provided by Examiner).
Tsuboi et al. discloses all the elements of claim 1, upon which claims 2-3 depend (see rejection(s) above).  
Regarding claim 2, Tsuboi et al. further discloses wherein the housing comprises a piping space formed therein and in which a refrigerant pipe configured to supply a refrigerant to the heat exchanger or a drain pipe configured to discharge condensed water generated in the heat exchanger is disposed (see rejections above, piping space for refrigerant piping and/or drain pipe are inherent to indoor unit #1012/#1012’).
Tsuboi et al. does not disclose, in the same embodiment, and the speech recognizer is disposed in the piping space.
However, it is noted that there are only a finite number of options available to one having ordinary skill in the art for arranging a speech recognizer in an air conditioner.  In this regarding, it is noted that Tsuboi et al teaches, in another embodiment, wherein the speech recognizer is disposed in the piping space (see at least Figure 3, components of #P1, which are part of a speech recognizer are located within the housing of Tsuboi et al. are located within the piping space).  
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the speech recognizer of the embodiment of Figures 19-21B of Tsuboi et al. with the speech recognizer is disposed in the piping space, as taught by the other embodiment of Tsuboi et al., since such is a suitable and known location for speech recognizing components (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)): such would provide the benefit of housing the speech recognizing components within the air conditioner indoor unit housing, thus simplifying the installation of the indoor unit and streamlining the appearance of the indoor unit.  
Regarding claim 3, Tsuboi et al. as modified above, further discloses wherein the piping space is disposed at a lower part of the housing (inherent to both the indoor unit of Figures 19-21B and Figure 3), and the microphone and the speaker are disposed to direct to the lower part of the housing (see at least rejections above: the speech recognizer may be disposed such that the speaker/microphone are directed to the lower part of the housing (see Figures 3 and 21B).

Claim(s) 4-5 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuboi et al., as applied to claim 1, above, and further in view of Lee et al. (EP 3174308: cited by Applicant).
Regarding claims 4-5, Tsuboi et al. is silent regarding further comprising a holder configured to allow the speech recognizer to be mounted; wherein at least one of the holder or the case of the speech recognizer comprises a protrusion part to allow an air layer to be formed between the holder and the speech recognizer.
Lee et al. teaches another speech recognizer for an air conditioner (see at least paragraph [0021]), further comprising a holder configured to allow the speech recognizer to be mounted (see at least bracket #170); wherein at least one of the holder or the case of the speech recognizer comprises a protrusion part to allow an air layer to be formed between the holder and the speech recognizer (see at least paragraphs [0059]-[0060]: at least the partition wall(s) will allow for an air layer to be formed between the bracket/case and the speech recognizer components).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the speech recognizer in the air conditioner of Tsuboi et al. with further comprising a holder configured to allow the speech recognizer to be mounted; wherein at least one of the holder or the case of the speech recognizer comprises a protrusion part to allow an air layer to be formed between the holder and the speech recognizer, as taught by Lee et al., to improve the speech recognizer in the air conditioner of Tsuboi et al. by providing support and sound isolation to the speech recognizer components (see at least Lee et al. paragraphs [0059]-[0060]).

Regarding claims 8-10, Tsuboi et al. is silent regarding wherein the case comprises a first member and a second member, and the first member comprises a first opening for the speaker and a second opening for the microphone; wherein at least one of the first member and the second member comprises a partition wall configured to isolate the speaker and the microphone; wherein the second member comprises a protrusion part protruding in an outward direction of the case to allow an air layer to be formed at an outer side of the case.
Lee et al. teaches another speech recognizer for an air conditioner (see at least paragraph [0021]), wherein the case comprises a first member (see at least front cover #110) and a second member (see at least bracket #170), and the first member comprises a first opening for the speaker and a second opening for the microphone (see at least paragraph [0059]); wherein at least one of the first member and the second member comprises a partition wall configured to isolate the speaker and the microphone (see at least paragraphs [0059]-[0060]: sealing member(s)); wherein the second member comprises a protrusion part protruding in an outward direction of the case to allow an air layer to be formed at an outer side of the case (see at least paragraphs [0059]-[0060]: i.e. partition wall(s)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the speech recognizer in the air conditioner of Tsuboi et al. with wherein the case comprises a first member and a second member, and the first member comprises a first opening for the speaker and a second opening for the microphone; wherein at least one of the first member and the second member comprises a partition wall configured to isolate the speaker and the microphone; wherein the second member comprises a protrusion part protruding in an outward direction of the case to allow an air layer to be formed at an outer side of the case, as taught by Lee et al., to improve the speech recognizer of Tsuboi et al. by providing support and sound isolation to the speech recognizer components (see at least Lee et al. paragraphs [0059]-[0060]).

Regarding claim 11, Tsuboi et al. is silent regarding wherein the speech recognizer further comprises a vibration reducing member disposed between the case and the speaker to prevent vibration of the speaker from being transmitted to the case.
Lee et al. teaches another speech recognizer for an air conditioner (see at least paragraph [0021]), wherein the speech recognizer further comprises a vibration reducing member disposed between the case and the speaker to prevent vibration of the speaker from being transmitted to the case (see at least paragraphs [0059]-[0060]; [0068]-[0069]; [0073]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the speech recognizer in the air conditioner of Tsuboi et al. with wherein the speech recognizer further comprises a vibration reducing member disposed between the case and the speaker to prevent vibration of the speaker from being transmitted to the case, as taught by Lee et al., to improve the speech recognizer of Tsuboi et al. by preventing unnecessary sound interference (see at least Lee et al. paragraph [0059]).  

Conclusion
	The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749. The examiner can normally be reached M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAVIA SULLENS/Primary Examiner, Art Unit 3763